DETAILED ACTION
	This Office action is responsive to communication received 12/08/2020 – Application papers received; 12/23/2020 – Replacement Drawings; 03/11/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/723,026 12/20/2019 PAT 10857430 which is a CIP of 16/438,268 06/11/2019 PAT 10596423 which is a CON of 15/847,812 12/19/2017 PAT 10343034 which claims benefit of 62/435,944 12/19/2016 and said 16/723,026 12/20/2019 claims benefit of 62/784,199 12/21/2018. 
Drawings
The replacement drawings were received on 12/23/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 1, 2, 3, 4, 8, 10, 13, 16 and 17 are objected to because of the following informalities:
As to claim 1, line 12, should “centeral” instead read --central--?
As to claim 1, line 15, after “center”, the phrase --of the central portion-- to complete the phrase and to provide consistency with verbiage in claim 10. 
As to claim 2, line 3, applicant is asked to consider if perhaps “formed to each other” should instead read --formed with each other--. 
As to claim 3, lines 4 and 5, before “striking”, the term --ball-- should be inserted. 

As to claim 8, line 2, before “face” should not the term --strike-- be inserted?
As to claim 10, line 13, should “center” instead read --central--?
As to claim 13, lines 4 and 5, before “striking”, the term --ball-- should be inserted. 
As to claim 16, lines 4 and 5, before “striking”, the term --ball-- should be inserted. 
As to claim 17, line 2, before “face” should not the term --strike-- be inserted?
Appropriate correction is required. Moreover, applicant’s cooperation is respectfully requested in identifying and correcting any additional typographical or grammatical deficiencies in the claims of which the applicant may become aware of.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,857,430.  For double patenting to exist as between the rejected claims and patent claims 1-19, it must be determined that the rejected claims are not patentably distinct from patent claims 1-19.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-19 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-19, it is clear that all the elements of instant claims 1-20 are to be found in patent claims 1-19.   The difference between instant claims 1-20 of the application and claims 1-19 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, claim 1 of the ‘430 patent further requires “wherein the strike face is disposed at a loft angle of from 8 degrees to 14 degrees” and “the peripheral In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-19 of the patent, claims 1-20 are not patentably distinct from claims 1-19 of the patent.  In addition, note the following remarks:
	As to claim 1, see claim 1 of the ‘430 patent.
	As to claim 2, see claim 2 of the ‘430 patent.
	As to claim 3, see claim 3 of the ‘430 patent.
	As to claim 4, see claim 4 of the ‘430 patent.
	As to claim 5, see claim 5 of the ‘430 patent. 
	As to claim 6, see claim 6 of the ‘430 patent.
	As to claim 7, see claim 7 of the ‘430 patent.
	As to claim 8, see claim 8 of the ‘430 patent.
	As to claim 9, see claim 9 of the ‘430 patent.
	As to claim 10, see claim 10 of the ‘430 patent.
	As to claim 11, see claim 11 of the ‘430 patent.
	As to claim 12, see claim 12 of the ‘430 patent.
	As to claim 13, see claim 15 of the ‘430 patent.
	As to claim 14, see claim 13 of the ‘430 patent.
	As to claim 15, see claim 14 of the ‘430 patent. 
	As to claim 16, see claim 15 of the ‘430 patent.
	As to claim 17, see claim 16 of the ‘430 patent.
	As to claim 18, see claim 17 of the ‘430 patent. 

	As to claim 20, see claim 19 of the ‘430 patent. 
	

Claims 1, 5-12, 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,343,034 in view of the combined teachings of Hettinger (USPN 7,452,283) and Michaels (USPN 5,688,186).  The claimed invention of the ‘034 patent differs from the instant claims in that the claimed invention of the ‘034 patent lacks the features the central portion is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the central portion is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern (claim 10). Here, the teaching reference to Hettinger shows it to be old in the art to provide a striking face with a dual milled face pattern, wherein a central portion of the strike face comprises a first milling pattern of grooves and a peripheral portion of the strike face surrounding the central portion comprises a second milling pattern, different from the first milling pattern.  See FIGS. 1-4 and col. 2, lines 11-24 in Hettinger.  In addition, the teaching reference to Michaels shows it to be old in the art to provide a striking face with diverse groove configurations to provide different portions of the strike face with different spin characteristics.  See FIGS. 7-12 and col. 1, lines 49-65 in Michaels.  In view of the combined teachings of Hettinger and Michaels, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘034 patent to include the features of a central portion that is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the features of a central portion KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shapes of the milling pattern (i.e., a central portion that is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the features of a central portion that is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern (claim 10)) are deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  As for the remaining limitations in the claims, note the following remarks:
As to claim 1, see claim 1 of the ‘034 patent.
	As to claim 5, see claim 2 of the ‘034 patent.
	As to claim 6, see claim 4 of the ‘034 patent.
	As to claim 7, see claim 5 of the ‘034 patent.
	As to claim 8, see claim 6 of the ‘034 patent.
	As to claim 9, see claim 7 of the ‘034 patent.

	As to claim 11, see claim 11 of the ‘034 patent.
	As to claim 12, see claim 12 of the ‘034 patent.
	As to claim 14, see claim 14 of the ‘034 patent.
	As to claim 18, see claim 17 of the ‘034 patent.
	As to claim 19, see claim 18 of the ‘034 patent.
	As to claim 20, see claim 19 of the ‘034 patent. 

Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,343,034 in view of the combined teachings of Hettinger (USPN 7,452,283) and Michaels (USPN 5,688,186) along with Galloway (7,163,470) and Jacobson (USPN 6,676,536).  The modification of the claimed device of the ‘034 patent in view of Hettinger and Michaels has been discussed, above.  The modified claimed device of the ‘034 patent lacks wherein the ball striking surface further comprises a cup face, such that a strike plate and a frame are integrally formed to each other; and wherein the cup face extends rearward to form a portion of the crown and the sole (claim 2) and wherein a strike plate and a frame are integrally formed such that the strike plate and frame cooperate to define the ball striking surface; and wherein the cup face extends rearward to form a portion of the crown and the sole (claim 15).  Here, a cup-shaped face is simply an alternative configuration to providing a strike plate attached to a club head body.  Note the strike plate (40a) in FIG. 1 vs. the cup-shaped arrangement in FIG. 12 showing a similar strike plate (60) provided as part of the club head body in Galloway.  Moreover, Jacobson discusses the advantage of including a cup-shaped face structure; wherein Jacobson describes how a return portion surrounding the strike face reduces stress between the striking face and the club head body upon impact with a golf ball.  See the Abstract in Jacobson.  In view of the patents to Galloway and Jacobson, one of ordinary skill in the art would and before the effective filing date 

Claims 3, 4, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,343,034 in view of the combined teachings of Hettinger (USPN 7,452,283) and Michaels (USPN 5,688,186), along with Willett (USPN 6,800,038). The modification of the claimed device of the ‘034 patent in view of Hettinger and Michaels has been discussed, above.  The modified claimed device of the ‘034 patent lacks wherein the ball striking surface further comprises a back surface; wherein the back surface is milled and machined to adjust at least one of: a thickness of the ball striking surface, a bulge radius of the striking surface, or a roll radius of the striking surface (claims 3, 13 and 16) along with the features wherein the back surface comprises a back surface texture that varies as a function of a distance from a geometric center of the face (claims 4 and 17).  Willett shows it to be old in the art to provide the rear surface with a machining operation in order to adjust the thickness of the striking face.  See col. 10, lines 22-27, wherein Willett describes how a machining operation enables the club maker to provide the striking face with a desired stiffness profile.  Also, note that “texture”, as claimed, may in fact refer to the feel, appearance or consistency of a surface and in the case of Willett it can be seen that the appearance of the back surface clearly changes with a changing distance from the geometric center of the face.  See Figs. 13, 18 and 19, for example.  In view of the patent to Willett, it would have been obvious to one of ordinary skill in the art an before the effective filing date of the claimed invention to have provided the claimed invention of the ‘034 patent with a machining operation on the rear surface of the striking face so that the thickness of the striking face and therefore the flexibility of the striking face would have been customized, as desired.  

Claims 1, 5-12, 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,596,423.  The claimed invention of the ‘423 patent differs from the instant claims in that the claimed invention of the ‘423 patent include many more elements and are thus much more specific.  For example, claim 1 of the ‘423 patent further requires “wherein the strike face is disposed at a loft angle of from 8 degrees to 14 degrees” and “the peripheral portion comprises an emanating ray milling pattern”.   On one hand, the invention of claims 1-19 of the ‘423 patent is in effect a “species” of the “generic” invention of claims 1-20.   On the other hand, the specific, claimed shape of the milling pattern of the peripheral portion (i.e., an emanating ray milling pattern) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘423 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  As for the remaining limitations in the claims, note the following remarks:
As to claim 1, see claim 1 of the ‘423 patent.
	As to claim 5, see claim 2 of the ‘423 patent.
	As to claim 6, see claim 4 of the ‘423 patent.
	As to claim 7, see claim 5 of the ‘423 patent.
	As to claim 8, see claim 6 of the ‘423 patent.
	As to claim 9, see claim 7 of the ‘423 patent.
	As to claim 10, see claim 9 of the ‘423 patent.
	As to claim 11, see claim 11 of the ‘423 patent.
	As to claim 12, see claim 12 of the ‘423 patent.
	As to claim 14, see claim 14 of the ‘423 patent.
	As to claim 18, see claim 17 of the ‘423 patent.

	As to claim 20, see claim 19 of the ‘423 patent. 

Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. USPN 10,596,423 in view of Jacobson (USPN 6,676,536).  The modified claimed device of the ‘423 patent lacks wherein a strike plate and a frame are integrally formed such that the strike plate and frame cooperate to define a ball striking surface; and wherein the cup face extends rearward to form a portion of the crown and the sole. Here, a cup-shaped face is simply an alternative configuration to providing a strike plate attached to a club head body.  Note the strike plate (40a) in FIG. 1 vs. the cup-shaped arrangement in FIG. 12 showing a similar strike plate (60) provided as part of the club head body in Galloway.  Moreover, Jacobson discusses the advantage of including a cup-shaped face structure; wherein Jacobson describes how a return portion surrounding the strike face reduces stress between the striking face and the club head body upon impact with a golf ball.  See the Abstract in Jacobson.  In view of the patents to Galloway and Jacobson, one of ordinary skill in the art would and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘423 patent by including a cup face so that the striking face is subjected to less stress during impact with a golf ball.  

Claims 3, 4, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. USPN 10,596,423 in view of Willett (USPN 6,800,038). The modified claimed device of the ‘423 patent lacks wherein the ball striking surface further comprises a back surface; wherein the back surface is milled and machined to adjust at least one of: a thickness of the ball striking surface, a bulge radius of the striking surface, or a roll radius of the striking surface (claims 3, 13 and 16) along with the features wherein the back surface comprises a back surface texture that varies as a function of a distance from a geometric center of the face (claims 4 and 17).  Willett shows it to be old in the art to provide the rear surface with a machining operation in order to adjust the thickness of the striking face.  See col. 10, lines 22-27, wherein Willett describes how a machining operation enables the club maker to provide the striking face with a desired stiffness profile.  Also, note that “texture”, as claimed, may in fact refer to the feel, appearance or consistency of a surface and in the case of Willett it can be seen that the appearance of the back surface clearly changes with a changing distance from the geometric center of the face.  See Figs. 13, 18 and 19, for example.  In view of the patent to Willett, it would have been obvious to one of ordinary skill in the art an before the effective filing date of the claimed invention to have provided the claimed invention of the ‘423 patent with a machining operation on the rear surface of the striking face so that the thickness of the striking face and therefore the flexibility of the striking face would have been customized, as desired.  

Claims 1, 5-12, 14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,905,924. The claimed invention of the ‘924 patent differs from the instant claims in that the claimed invention of the ‘924 patent lacks the features the central portion is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the central portion is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern (claim 10). Here, the specific, claimed shape of the milling pattern outlined above for each of claims 1 and 10, is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claims of the ‘924 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
As to claim 1, see claim 1 of the ‘924 patent. 
	As to claim 5, see claim 2 of the ‘924 patent. 
	As to claim 6, see claim 4 of the ‘924 patent.
	As to claim 7, see claim 5 of the ‘924 patent.
	As to claim 8, see claim 6 of the ‘924 patent.
	As to claim 9, see claim 7 of the ‘924 patent.
	As to claim 10, see claim 9 of the ‘924 patent.	
As to claim 11, see claim 11 of the ‘924 patent. 
	As to claim 12, see claim 12 of the ‘924 patent.
	As to claim 14, see claim 14 of the ‘924 patent.
	As to claim 18, see claim 17 of the ‘924 patent.
	As to claim 19, see claim 18 of the ‘924 patent.
	As to claim 20, see claim 19 of the ‘924 patent. 

Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,905,924 in view of Jacobson (USPN 6,676,536).  The modified claimed device of the ‘924 patent lacks wherein a strike plate and a frame are integrally formed such that the strike plate and frame cooperate to define a ball striking surface; and wherein the cup face extends rearward to form a portion of the crown and the sole. Here, a cup-shaped face is simply an alternative configuration to providing a strike plate attached to a club head body.  Note the strike plate (40a) in FIG. 1 vs. the cup-shaped arrangement in FIG. 12 showing a similar strike plate (60) provided as part of the club head body in Galloway.  Moreover, Jacobson discusses the advantage of including a cup-shaped 

Claims 3, 4, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,905,924 in view of Willett (USPN 6,800,038). The modified claimed device of the ‘924 patent lacks wherein the ball striking surface further comprises a back surface; wherein the back surface is milled and machined to adjust at least one of: a thickness of the ball striking surface, a bulge radius of the striking surface, or a roll radius of the striking surface (claims 3, 13 and 16) along with the features wherein the back surface comprises a back surface texture that varies as a function of a distance from a geometric center of the face (claims 4 and 17).  Willett shows it to be old in the art to provide the rear surface with a machining operation in order to adjust the thickness of the striking face.  See col. 10, lines 22-27, wherein Willett describes how a machining operation enables the club maker to provide the striking face with a desired stiffness profile.  Also, note that “texture”, as claimed, may in fact refer to the feel, appearance or consistency of a surface and in the case of Willett it can be seen that the appearance of the back surface clearly changes with a changing distance from the geometric center of the face.  See Figs. 13, 18 and 19, for example.  In view of the patent to Willett, it would have been obvious to one of ordinary skill in the art an before the effective filing date of the claimed invention to have provided the claimed invention of the ‘924 patent with a machining operation on the rear surface of the striking face so that the thickness of the striking face and therefore the flexibility of the striking face would have been customized, as desired.  
Claims 1, 5-12, 14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending United States Application Serial No. 16/940,142 in view of the combined teachings of Hettinger (USPN 7,452,283) and Michaels (USPN 5,688,186).  This is a provisional rejection because the conflicting claims have not yet in fact been patented. The claimed invention of the copending ‘142 application differs from the instant claims in that the claimed invention of the copending ‘142 application lacks the features the central portion is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the central portion is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern (claim 10). Here, the teaching reference to Hettinger shows it to be old in the art to provide a striking face with a dual milled face pattern, wherein a central portion of the strike face comprises a first milling pattern of grooves and a peripheral portion of the strike face surrounding the central portion comprises a second milling pattern, different from the first milling pattern.  See FIGS. 1-4 and col. 2, lines 11-24 in Hettinger.  In addition, the teaching reference to Michaels shows it to be old in the art to provide a striking face with diverse groove configurations to provide different portions of the strike face with different spin characteristics.  See FIGS. 7-12 and col. 1, lines 49-65 in Michaels.  In view of the combined teachings of Hettinger and Michaels, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the copending ‘142 application to include the features of a central portion that is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the features of a central portion that is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  Moreover, the specific, claimed shapes of the milling pattern (i.e., a “central portion that is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern” (claim 1) and the features of a “central portion that is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern” (claim 10)) are deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claims of the copending ‘142 application. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  As for the remaining limitations in the claims, note the following remarks:
As to claim 1, see claim 1 of the ‘142 application.
	As to claim 5, see claim 2 of the ‘142 application.
	As to claim 6, see claim 4 of the ‘142 application.
	As to claim 7, see claim 5 of the ‘142 application.
	As to claim 8, see claim 6 of the ‘142 application.
As to claim 9, see claim 7 of the ‘142 application.
	As to claim 10, see claim 9 of the ‘142 application.
	As to claim 11, see claim 11 of the ‘142 application.

	As to claim 14, see claim 14 of the ‘142 application.
	As to claim 18, see claim 17 of the ‘142 application.
	As to claim 19, see claim 18 of the ‘142 application. 
	As to claim 20, see claim 19 of the ‘142 application. 

	Claims 1, 5-12, 14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending United States Application Serial No. 17/160,137 in view of the combined teachings of Hettinger (USPN 7,452,283) and Michaels (USPN 5,688,186).  This is a provisional rejection because the conflicting claims have not yet in fact been patented.  The claimed invention of the  copending ‘137 application differs from the instant claims in that the claimed invention of the copending ‘137 application lacks the features the central portion is round and comprises a milling pattern extending radially outward from a center; the peripheral portion comprises a second milling pattern different from the first concentric milling pattern (claim 1) and the central portion is round and comprises at least a first milling pattern extending outward from a center of the central portion; a peripheral portion comprising at least a second milling pattern different from the first milling pattern (claim 10). Here, the teaching reference to Hettinger shows it to be old in the art to provide a striking face with a dual milled face pattern, wherein a central portion of the strike face comprises a first milling pattern of grooves and a peripheral portion of the strike face surrounding the central portion comprises a second milling pattern, different from the first milling pattern.  See FIGS. 1-4 and col. 2, lines 11-24 in Hettinger.  In addition, the teaching reference to Michaels shows it to be old in the art to provide a striking face with diverse groove configurations to provide different portions of the strike face with different spin characteristics.  See FIGS. 7-12 and col. 1, lines 49-65 in Michaels.  In view of the combined teachings of Hettinger and Michaels, one of ordinary skill in the art and before the effective filing date of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  Moreover, the specific, claimed shape of the milling pattern outlined above for each of claims 1 and 10, is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claims of the copending ‘137 application. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). As for the remaining limitations in the claims, note the following remarks:
As to claim 1, see claim 1 of the ‘137 application.
	As to claim 5, see claim 2 of the ‘137 application.
	As to claim 6, see claim 4 of the ‘137 application.
	As to claim 7, see claim 5 of the ‘137 application.
	As to claim 8, see claim 6 of the ‘137 application.
As to claim 9, see claim 7 of the ‘137 application.
	As to claim 10, again see claim 11 of the ‘137 application.

	As to claim 12, see claim 14 of the ‘137 application.
	As to claim 14, see claim 16 of the ‘137 application.
	As to claim 18, see claim 4 of the ‘137 application.
	As to claim 19, see claim 19 of the ‘137 application. 
As to claim 20, see claims 10 and 20 of the ‘137 application. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711